DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17 are rejected under 35 U.S.C. 102a1 as being anticipated by Ichimura et al. (US 7,445,240 B2).
With respect to claims 1, 2, 5, 6, and 15, Ichimura et al. discloses a vehicle jack system including front left, front right, rear left, rear right jack stands, with a hydraulic pump 21, hydraulic lines 23, 24, 29, 30, actuating cylinders 34-37 (inherently with chamber/piston), directional control valves 22, pilot valves 12a-c, and a control switch 41, 42 which can actuate a pair of front, rear, left, or right jacks to deploy or retract, as shown in figures 1-5.
With respect to claims 3, 7, and 16, Ichimura et al. discloses an ALL setting “A” for deploying all the jacks together, as shown in figure 5.
With respect to claims 4, 10, and 17,directional valves 12a-c respond to the control setting to deploy said jacks, as shown in figure 4.
With respect to claims 8 and 9, accumulator 28 acts as a spring return, as shown in figure 3.
With respect to claims 11 and 12, said pilot valves 12a-c and directional valve 22 can cause said jacks to retract, as shown in figure 3.
With respect to claim 13 and 14, said pistons inherently are biased in a retracted position, as shown in figure 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J RESTIFO whose telephone number is (571)272-6697. The examiner can normally be reached Monday-Friday 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEFFREY J. RESTIFO
Primary Examiner
Art Unit 3618



/JEFFREY J RESTIFO/               Primary Examiner, Art Unit 3618